Title: James Madison to Chapman Johnson, 1 May 1828
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 1st. 1828
                            
                        
                        
                        On the rect. of your letter of the 21st. Ult: concurred in by Genl. Cocke, I wrote to Mr Laurence requesting
                            him to ascertain and let us know as soon as possible, whether Mr Ritchie would accept the vacant Chair of Nat: Philo: if
                            offered to him, and how soon he could enter on its duties. The letter probably leaves Phila. in a vessel sailing for
                            London this day; and will be followed by a Duplicate in a Vessel to sail in a few days after. With the same view to
                            certainty and dispatch, I have directed Mr Laurence to forward his answer by Duplicate also.
                        I made no allusion to the question whether Mr. Ritchie be or be not a Clergyman. It seems pretty certain that
                            he is not; and if otherwise, and he should not adopt a course obviating objections, my view of the subject may be more
                            singular than I had supposed. I cannot but think nevertheless, that desireable as it may be that the Professors should be
                            exemplary in a proper respect for Religion as in every thing else, it will be better to have that benifit separated from
                            than united with the Ecclesiastical profession, in an Institution, essentially un-sectarian. If Clergymen be received at
                            all into the Professorships, they must be recd. indiscriminately, and considering the probabilities of qualification, not
                            infrequently; should they happen to be all of the same denomination, a jealousy and discontent could not fail to be
                            excited among the Sects not having the same advantage in an Institution equally theirs: should they be of different
                            denominations; to say nothing of like feelings among the Sects less fortunate, it would be against all experience, if
                            controversial scenes and religious parties did not arise, detrimental to the Establishment, and disturbing that harmony in
                            the Faculty, so much to be desired, yet allways but too much exposed to danger, without the addition of so pregnant a
                            cause.
                        There is not I believe a single University or College in the U. States, admitting Clergymen into the
                            Professorships, in which they are not all of the same faith and attached to the same forms. If there be an exception I
                            suspect, the experiment has disappointed the expectation.
                        Notwithstanding the difficulties which the subject has presented, I have never dispaired that they would be
                            overcome by the arrangements already provided for, with such as would spontaneously take place. I have indulged more
                            particularly the hope, that provision for religious instruction and observances among the Students, would be made by
                            themselves or their Parents & Guardians, each contributing to a fund to be applied, in remunerating the services of
                            Clergymen, of denominations, corresponding with the preference of the contributors. Small contributions would suffice, and
                            the arrangement would become more & more efficient & adequate, as the Students become more numerous;
                            whilst being alltogether voluntary, it would interfere neither with the characteristic peculiarity of the University, the
                            consecrated principle of the law, nor the spirit of the Country.
                        I have recd. no answer yet from Mr. Brougham, and begin to apprehend that he may consider a late one from the
                            London council to Mr Long as sufficient. I learn from Mr. Long that the Council, after the rect. of his letter stating our
                            wish for his prolonged continuance here, to which letter mine to Mr. B. referred, renewed their call for his attend there
                            in the Autumn of the present year. I fear the Board nothwithstanding the number of Candidates be much at a loss for an
                            acceptable Successor.
                        
                            
                                
                            
                        
                    